Citation Nr: 0634583	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2002. 

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was acute lymphoblastic 
leukemia. 

3.  At the time of death, service connection had not been 
established for any disability.  

4.  With the resolution of reasonable doubt in the 
appellant's favor, the veteran's fatal acute lymphoblastic 
leukemia had its origin as the result of exposure to various 
toxic contaminants during his period of active military 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist an appellant in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of June 2004, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence should be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of or submit any 
further evidence in her possession pertaining to her claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records, private reports of 
hospitalization, various opinions of certain medical experts, 
and the transcript of a hearing before the undersigned 
Veterans Law Judge in January 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, including those raised at a January 2006 
hearing; VA and private medical records; various treatises 
and articles concerning volatile organic compounds; and 
statements from both VA and private specialists.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal acute 
lymphoblastic (lymphocytic) leukemia was the result of 
exposure to various toxic contaminants during his period 
active military service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and carcinoma 
(including acute lymphoblastic leukemia, or cancer of the 
blood) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Finally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service connection condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2005).

In the present case, service medical records, including a 
service separation examination of November 1971, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of leukemia.  In point of fact, the earliest 
clinical indication of the presence of the veteran's fatal 
leukemia is revealed by private medical records dated in May 
2001, almost 30 years following the veteran's discharge from 
service.  Nonetheless, based on the evidence of record, it 
would appear that the veteran was, in fact, exposed to 
certain toxic volatile organic compounds, including 
tetrachloroethylene (also called perchloroethylene) and 
trichloroethylene, during his period of service at Camp 
Lejeune, North Carolina, in 1970.  

In that regard, in May 2002, the VA's Chief Public Health and 
Environmental Hazards Officer indicated that, based on a 
review of the records by a VA toxicologist, she was unable to 
state that the veteran's exposure to chloroethylene compounds 
in the drinking water at Camp Lejeune was "likely" or "as 
least as likely" responsible for his fatal acute lymphocytic 
leukemia.  However, the veteran's private oncologist, in 
correspondence of February 2002, noted that the association 
between toxic exposures and acute leukemia was "well 
described in the medical literature."  That same physician, 
in subsequent correspondence of February 2004, offered his 
opinion that it was "possible, and even likely" that the 
veteran's fatal leukemia was linked to his "numerous 
exposures" to the aforementioned toxic compounds.  
Significantly, as recently as December 2005, the veteran's 
private oncologist offered his opinion that it was "not 
simply possible, but highly likely that (the veteran's) poor 
risk leukemia (was) linked to...repeated toxic exposures."  

The Board observes that, in correspondence of January 2006, 
the aforementioned private oncologist wrote that he had now 
had the opportunity to review in detail the veteran's files 
provided by the Department of Veterans Affairs.  Also 
reviewed were several sources of data describing the water 
contamination at Camp Lejeune, North Carolina, including the 
impact of exposure to various chemicals on the families 
stationed at that facility.  Significantly, such 
documentation was to the effect that the veteran was, in 
fact, stationed at Camp Lejeune during the period when the 
water in question was contaminated.  According to the 
veteran's oncologist, the contaminated drinking water at Camp 
Lejeune had directly caused numerous medical problems for the 
many families exposed to it during their stay at the 
installation.  In his opinion, the veteran was one of those 
victims, and it was "likely" that his poor-risk leukemia 
resulted from these toxic exposures.

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the appellant's favor, the Board is of 
the opinion that the veteran's fatal acute lymphoblastic 
leukemia as likely as not had its origin as the result of 
exposure to certain toxic volatile organic compounds during 
his period of service at Camp Lejeune, North Carolina.  
Accordingly, service connection for the cause of the 
veteran's death is in order.

ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


